Title: To James Madison from Thomas Macon, 28 May 1810
From: Macon, Thomas
To: Madison, James


Dear Sir
Orange 28th. May 1810
My Son Madison is now about nineteen years of age. He has lived the last three years in a retail Store in Fredericksburg. Free from every natural prejudice I beleive I may say he is a very promising young Man. I wish this fall to get him in a whole sail store in New York. For the first year I would pay his board and find him his cloths, & as I have no acquaintances in New York I find considerable dificulty in procuring him a situation there. If it would be attended with no trouble to you, and if you have any friend in New York that could procure him a place in a whole saile Store there you would render me a very great favour: Madison is acquainted with accounts, writes a tollerable good hand, and is well spoken off [sic] by all that is acquainted with him, for his attention to business and morral good conduct.
Your Mother is now at my house and very well. She has informed me of your wish respecting the bacon. When I was in Hanover about six weeks ago, my Father informed me that he had applications for all the bacon he could spare, that he had reserved a part for you, but as he was in doubt whether you wanted or not, he observed he would waite a week or two longer, and if he did not hear from you he should conclude you did not want, and that he should dispose of it. I have no doubt but before this it is all disposed of. I am Dear Sir your Most Obt. St
Thomas Macon
